DETAILED ACTION

This communication is responsive to Amendment filed 04/12/2021.
Claims 1-20 are pending in this application.  Claims 1, 8, and 15 are independent claims.   In Amendment, claims 1-2, 5, 8-9, 12, 15-16, and 18 are amended.  This Office Action is made final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scalisi et al. (U.S. 2017/0187995 A1) in view of Zavesky et al. (U.S. 2019/0379734 A1).
Re claim 1, Scalisi et al. disclose in Figures 1-48 an apparatus, comprising: a processor; and a memory coupled to the processor, the memory comprising instructions configured to, when executed by the processor, cause the processor to: determine a community of Internet of Things (IoT) devices within a geographic radius of an IoT device, wherein the community of IoT devices comprises IoT devices each pre-configured with a device setting to participate in the 
Re claim 2, Scalisi et al. disclose in Figures 1-48 instructions configured to, when executed by the processor, cause the processor to send a notification to a mobile device associated with the IoT device in response to the occurrence of the event (e.g. 0064 and 0124]). 
Re claim 3, Scalisi et al. disclose in Figures 1-48 instructions configured to, when executed by the processor, cause the processor to: receive a data request for a recording of the event; and send the recording to a mobile device associated with the IoT device (e.g. abstract and paragraph [0010 and 0015]). 
Re claim 4, Scalisi et al. disclose in Figures 1-48 the activation of the actuator of the second IoT device comprises one or more of: causing recording of a camera; causing locking of a 
Re claim 5, Scalisi et al. disclose in Figures 1-48 the event signal to indicate that the event is breaking of a window detected by the IoT device, and the response signal to cause activation of the actuator of the second IoT device to cause locking of a door and/or cause honking of a horn (e.g. paragraphs [0084, 0090, 0150, 0152, 0156, 0104]). 
Re claim 6, Scalisi et al. disclose in Figures 1-48 the event signal to indicate that the event is activation of a panic button of the IoT device, and the response signal to cause activation of a noise alert, an activation of flashing of vehicle lights, activation of an alarm of a vehicle, and/or activation of a flood light (e.g. paragraphs [0237, 0241 and 0243]). 
Re claim 8, it is a method claim having similar limitations cited in claim 1.  Thus, claim 8 is also rejected under the same rationale as cited in the rejection of claim 1.
Re claim 9, it is a method claim having similar limitations cited in claim 2.  Thus, claim 9 is also rejected under the same rationale as cited in the rejection of claim 2.
Re claim 10, it is a method claim having similar limitations cited in claim 3.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 3.
Re claim 11, it is a method claim having similar limitations cited in claim 4.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 4.
Re claim 12, it is a method claim having similar limitations cited in claim 5.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 5.
Re claim 13, it is a method claim having similar limitations cited in claim 6.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 6.

Re claim 16, it is a medium claim having similar limitations cited in claim 2.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 2.
Re claim 17, it is a medium claim having similar limitations cited in claim 3.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 3.
Re claim 18, it is a medium claim having similar limitations cited in claim 5.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 5.
Re claim 19, it is a medium claim having similar limitations cited in claim 6.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 6.

Claims 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scalisi et al. (U.S. 2017/0187995 A1) in view of Zavesky et al. (U.S. 2019/0379734 A1) and further in view of Emadi et al. (U.S. 2017/0213464 A1).
Re claim 7, Scalisi et al. fail to disclose in Figures 1-48 the event signal to indicate that the event is an issuance of a parking ticket detected by the IoT device, and the response signal to include a communication to a mobile device associated with the second IoT device.  However, Emadi et al. disclose the event signal to indicate that the event is an issuance of a parking ticket detected by the IoT device, and the response signal to include a communication to a mobile device associated with the second IoT device (e.g. abstract and paragraph [0058]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of claimed invention to add the event signal to indicate that the event is an issuance of a parking ticket detected by the IoT device, and the response signal to include a communication to 
Re claim 14, it is a method claim having similar limitations cited in claim 7.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 7.
Re claim 20, it is a medium claim having similar limitations cited in claim 7.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 7.

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2019/0379734
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919.  The examiner can normally be reached on M-F: 7:30 am -3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUOC H NGUYEN/Primary Examiner, Art Unit 2443